DETAILED ACTION
This action is in response to the application filed 12 December 2018.
Claims 1-7 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a grain shape storage unit configured to store shape data of a grain, which is an irregular shape formed on a surface of an object;
a secondary grain shape storage unit configured to store shape data of a secondary grain which has an irregular shape finer than that of the grain, the secondary grain having a shape overlapped with the grain;
a material storage unit configured to store data of optical characteristics specific to a material of an object;
a combination shape generator configured to generate shape data of a shape in which the secondary grain overlaps the grain by combining the shape data stored in the grain shape storage unit with the shape data stored in the secondary grain shape storage unit; and
a reflection characteristic estimation unit configured to estimate reflection characteristics of light in an object by a simulation using the shape data generated by the combination shape generator and the data stored in the material storage unit” in claim 1; and “an optical characteristic estimation unit configured to estimate optical characteristics specific to a specific material using measurement data of reflection characteristics of light in an object of the specific material and estimation data of reflection characteristics of light obtained by a simulation using shape data of the surface of the object” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 5, the claims invoke 35 USC 112(f); however, as described in the specification (P10:LL21-24), “The combination shape generator 103, the optical characteristic estimation unit 104, and the reflection characteristic estimation unit 105 are not limited to be achieved by software by a program and each of them may be achieved by a hardware circuit, or may be achieved by, for example, any combination of hardware, firmware, and software”, i.e. hardware, software, firmware or a combination. Accordingly, in the case of software/firmware it is not clear as to what constitutes the structure. For the purposes of further examination it is assumed that a hardware and software combination comprise the “combination shape generator”, “reflection characteristic estimation unit”, and “optical characteristic estimation unit”.
If the intent is to not invoke 35 USC §112(f), then the claims may be amended so as not to invoke 35 USC §112(f).
For example, claim 1 may be amended to recite:
Claim 1. (Currently Amended) A simulation apparatus comprising:
a processor; and
memory comprising a grain shape storage unit, a material storage unit, a combination shape generator, and a reflection characteristic estimation unit, that when executed by the processor, are configured such that: 
the grain shape storage unit stores shape data of a grain, which is an irregular shape formed on a surface of an object;
the secondary grain shape storage unit stores shape data of a secondary grain which has an irregular shape finer than that of the grain, the secondary grain having a shape overlapped with the grain;
the material storage unit stores data of optical characteristics specific to a material of an object;
the combination shape generator generates shape data of a shape in which the secondary grain overlaps the grain by combining the shape data stored in the grain shape storage unit with the shape data stored in the secondary grain shape storage unit; and
the reflection characteristic estimation unit estimates reflection characteristics of light in an object by a simulation using the shape data generated by the combination shape generator and the data stored in the material storage unit.

And claim 5 may be amended to recite:
5. Claim 5 (Currently Amended) The simulation apparatus according to Claim 1, wherein the memory further comprises an optical characteristic estimation unit that when executed by the processor, is configured such that:
the optical characteristic estimation unit estimates optical characteristics specific to a specific material using measurement data of reflection characteristics of light in an object of the specific material and estimation data of reflection characteristics of light obtained by a simulation using shape data of the surface of the object,
wherein the material storage unit stores data of the optical characteristics that have been estimated by the optical characteristic estimation unit.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed herein above, the claims are rejected.

As shown herein above, the claims fail to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention [see MPEP 2181]. Note too that generic recitation of a hardware components does not describe how each of the units and a combination shape generator is implemented in the structure. Accordingly, the claims are rejected under 35 USC §112(a) for subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 

Regarding claim 1:
Step 1:
The claim is interpreted under 35 USC §112(f) and falls within the category of machines.
Step 2A – prong one:
The claim recites “a combination shape generator configured to generate shape data of a shape in which the secondary grain overlaps the grain by combining the shape data stored in the grain shape storage unit with the shape data stored in the secondary grain shape storage unit” which is a process that may be performed mentally, e.g. repeated subtraction – see specification at P11:L33-P12:L3. Accordingly, the claim is found to recite a judicial exception falling within the mental concepts grouping of abstract ideas [see MPEP 2106.04(a)(2) III].
Step 2A – prong two:
The claim recites “a grain shape storage unit configured to store shape data of a grain, which is an irregular shape formed on a surface of an object; a secondary grain shape storage unit configured to store shape data of a secondary grain which has an irregular shape finer than that of the grain, the secondary grain having a shape overlapped with the grain; a material storage unit configured to store data of optical characteristics specific to a material of an object”; however, this amounts to mere instruction to apply the exception in a computer environment and does not incorporate the judicial exception into a practical application. This also constitutes insignificant extra-solution activity since all uses of the recited judicial exception require such data gathering [see MPEP 2106.05(g)(3)].
The claim recites “a reflection characteristic estimation unit configured to estimate reflection characteristics of light in an object by a simulation using the shape data generated by the combination shape generator and the data stored in the material storage unit”; however, “estimate reflection characteristics… by simulation …” does not prescribe any particular manner of how the shape and material data are transformed into reflection characteristics and amounts to an instruction apply the data to generate the characteristics. Accordingly, this limitation expresses, at a high level of generality, the idea of a solution and amounts to mere instruction to apply the exception or merely links the exception to a field of use, i.e. determining reflection characteristics [see MPEP 2106.05(h)].  So, this does not incorporate the judicial exception into a practical application [see MPEP 2106.05(f)]. Further this does not provide an improvement in a technological field since the reflection information is not used [see MPEP 2106.05(a)].
Taken collectively, the claim is to a judicial exception with mere instruction to implement the exception in a computer environment, which does not incorporate the judicial exception into a practical application. Accordingly, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A, the claim recites additional elements that amount to mere instruction to apply the exception in a computer environment and insignificant extra-solution activity. That that storing data in memory is well-understood, routine, and conventional activity [see MPEP 2106.05(d)]. Accordingly, these does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f) and (g)]. Accordingly, the claim is found to be directed to a judicial exception without significantly more.

Regarding claim 2:
The claim recites “wherein the grain shape storage unit stores shape data of each of a plurality of types of grain”; however, this does not change the nature of the unit such that this amount to more than mere instruction to apply the exception in a computer environment. Accordingly, the reasoning given for claim 1 applies and the claim is found to be directed to a judicial exception without significantly more.

Regarding claim 3:
The claim recites “wherein the secondary grain shape storage unit stores shape data of each of a plurality of types of secondary grains”; however, this does not change the nature of the unit such that this amount to more than mere instruction to apply the exception in a computer environment. Accordingly, the reasoning given for claim 1 applies and the claim is found to be directed to a judicial exception without significantly more.

Regarding claim 4:
The claim recites “wherein the material storage unit stores data of optical characteristics of each of a plurality of kinds of material”; however, this does not change the nature of the unit such that this amount to more than mere instruction to apply the exception in a computer environment. Accordingly, the reasoning given for claim 1 applies and the claim is found to be directed to a judicial exception without significantly more.

Regarding claim 5:
The claim recites “an optical characteristic estimation unit configured to estimate optical characteristics specific to a specific material using measurement data of reflection characteristics of light in an object of the specific material and estimation data of reflection characteristics of light obtained by a simulation using shape data of the surface of the object”; however, “estimate optical characteristics… using …” does not prescribe any particular manner of how the measurement and estimation data are transformed into optical characteristics and amounts to an instruction apply the data to generate the characteristics. Accordingly, this limitation expresses,  this expresses, at a high level of generality, the idea of a solution and amounts to mere instruction to apply the exception [see MPEP 2106.05(f)] or merely links the exception to a field of use, i.e. determining optical characteristics [see MPEP 2106.05(h)]. Further this does not provide an improvement in a technological field since the reflection information is not used [see MPEP 2106.05(a)].
The claim recites “wherein the material storage unit stores data of the optical characteristics that have been estimated by the optical characteristic estimation unit”; however, this does not change the nature of the unit such that this amount to more than mere instruction to apply the exception in a computer environment.
Accordingly, the reasoning given for claim 1 applies and the claim is found to be directed to a judicial exception without significantly more.

Regarding claims 6 and 7:
The claim are directed a method and a non-transitory computer readable medium and fall, respectively, within the categories of process and articles of manufacture. Otherwise they recite the same substantive limitations as found among those of claim 1 and the reasoning given for claim 1 applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (WO 2007108288 A1) in view of Ide (US 2016/0371880 Al).

EN: Sakaguchi citations are drawn from a machine translation.

Regarding claim 1, Sakaguchi discloses a simulation apparatus (as shown below) comprising:
a grain shape storage unit configured to store shape data of a grain, which is an irregular shape formed on a surface of an object ([0037]-[0039]: “The texture generation device according to the second embodiment is characterized in that the texture generation device according to the first embodiment further includes a texture texture storage unit 24. … The texture texture storage unit 24 stores a plurality of patterns of texture texture created in advance. … The sample points P arranged in the XY plane are moved in the Z direction according to the texture. That is, the regular reflection direction calculation unit 11a sets an offset value for the Z component of the sampling point P.” EN: The “texture texture” are the shape data of the grain since these determine offsets (shape), see fig 11 and [0051]: “the low frequency component S is mainly caused by the texture texture” EN: see also fig 11 as compared with instant specification at fig 6.);
a secondary grain shape storage unit configured to store shape data of a secondary grain which has an irregular shape finer than that of the grain ([0037]: “The texture generation device according to the second embodiment is characterized in that the texture generation device according to the first embodiment further includes a texture texture storage unit 24.” EN: i.e. includes the first embodiment components”; [0013]: “The storage unit 20 includes a storage device such as a hard disk and a ROM (Read Only Memory), and includes … a texture storage unit 22”; [0016]: “The unevenness information calculation unit 13 is a triangle formed by connecting adjacent sample points with a straight line. The sample point is shifted in the Z direction to change the polygon direction so that the polygon is orthogonal to the normal vector of the sample point that is part of the polygon. Calculate as information.”; [0021]: “The texture storage unit 22 stores the texture created by the concave / convex information calculation unit”; EN: the texture are the shape data since these determine “z-direction shifts” (offsets), see fig 11 and [0051]: “a high-frequency component that represents fine irregularities”.), the secondary grain having a shape overlapped with the grain (as shown in fig 11 the high frequency components of the “texture” are finer than the low frequency components of the “texture texture”);
a combination shape generator configured to generate shape data of a shape in which the secondary grain overlaps the grain by combining the shape data stored in the grain shape storage unit with the shape data stored in the secondary grain shape storage unit ([0039]: “When the input unit 30 receives an operation command for selecting a texture texture from the user, the regular reflection direction calculation unit 11a reads the texture texture selected by the user from the texture texture storage unit 24, and reads the texture The sample points P arranged in the XY plane are moved in the Z direction according to the texture.”; [0042]: “Accept as a textured texture. At this time, the display control unit 15 displays the texture texture selected by the user in the main frame MF. In the example of FIG. 8, the generated 3D texture is displayed on the main frame MF instead of the selected texture.” EN: i.e. combining the “texture texture” and “texture”).
Sakaguchi does not explicitly disclose a material storage unit configured to store data of optical characteristics specific to a material of an object;
a reflection characteristic estimation unit configured to estimate reflection characteristics of light in an object by a simulation using the shape data generated by the combination shape generator and the data stored in the material storage unit.
However, Ide teaches a material storage unit configured to store data of optical characteristics specific to a material of an object ([0087]: “The BRDF parameter storage section 112 is configured to store, as parameters for obtaining an approximate BRDF, a regular reflection coupling coefficient Ks0, a first specular reflection coupling coefficient Ksl, a second specular reflection coupling coefficient Ks2, and a diffuse reflection coupling coefficient Kd for each of paintings”; [0119]: “the regular reflection coupling coefficient Ks0 from the surface reflectance and refractive index of each of material physical properties” EN: these material parameters are like those listed in the instant specification at P8:L32-P9:L2. See also [0053] showing formula 1 uses the “Cook-Torrance” parameters as well.);
a reflection characteristic estimation unit configured to estimate reflection characteristics of light in an object by a simulation using the shape data generated by the combination shape generator and the data stored in the material storage unit ([0113]: “by using the approximate BRDF obtained by the BRDF approximation processing, and on the basis of the product data and the paint data stored in the product data storage section 113, and on the basis of the drawing environment data stored in the environment data storage section 114, and by using the path integral method (Path Tracing), light beams incident on the object under the environment are obtained irrespective of the direct light and the indirect light; [0120]: “More specifically, for the BRDF shown by formula 1, a set of Ksl, Ks2, Kd, ml and m2 of the BRDF, which most closely approximate the measured BRDF data with a part thereof removed, is obtained by an approximation method, such as the least squares method” EN: finding the approximate BRDF by fitting the simulation using least squares. Note that BRDF is reflection characteristic, see instant specification at P6:LL4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sakaguchi and the teachings of Ide to include “a material storage unit configured to store data of optical characteristics specific to a material of an object; a reflection characteristic estimation unit configured to estimate reflection characteristics of light in an object by a simulation using the shape data generated by the combination shape generator and the data stored in the material storage unit” by using a parameterized BRDF to determine optical characteristics and reflection characteristics as taught by Ide since Sakaguchi discloses (see [0003]) “In the field of automobiles, development costs for materials such as fabrics used for car seats after engines are increased. Since it is difficult to judge the quality of a material design unless it is actually applied to the interior, various attempts have been made to reproduce the material applied to the interior by computer simulation “ and discloses (see [0020]) that “the BRDF other than the BRDF acquired by the BRDF acquisition device is represented by a BRDF created by numerical input or the like using an application software for setting the BRDF by the user, or a mathematical expression [i.e. like that of Ide]” while Ide discloses (see [0005]-[0007]) that “it is difficult to measure the BRDF with sufficient accuracy in a regular reflection region (region observed at an angle equal to the incident angle), a substantially horizontal region (region in which the observation direction is substantially parallel to the painted surface), and the like. As a result, there is a problem that the appearance of the virtual product created by using the measured BRDF does not reproduce the appearance of the actual product, and hence, the appearance of the virtual product needs to be tuned by an expert, or a prototype needs to be created. The present invention has been made in view of the problem. An object of the present invention is to provide a method and device, each of which can improve the reproducibility of the appearance of an actual product”, i.e. it allows for the use of parameterized BRDFs according to material properties to be used in the texture generation process of Sakaguchi with a predictable result of producing realistic results for an actual product.

Regarding claim 2, Sakaguchi and Ide teach the simulation apparatus according to Claim 1 (as shown above).
Sakaguchi also discloses wherein the grain shape storage unit stores shape data of each of a plurality of types of grain ([0037]: “The texture texture storage unit 24 stores a plurality of patterns of texture texture created in advance”).

Regarding claim 4, Sakaguchi and Ide teach the simulation apparatus according to Claim 1 (as shown above).
Ide also teaches wherein the material storage unit stores data of optical characteristics of each of a plurality of kinds of material ([0087]: “The BRDF parameter storage section 112 is configured to store, as parameters for obtaining an approximate BRDF, a regular reflection coupling coefficient Ks0, a first specular reflection coupling coefficient Ksl, a second specular reflection coupling coefficient Ks2, and a diffuse reflection coupling coefficient Kd for each of paintings”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sakaguchi and the teachings of Ide to arrive at the claimed invention under the reasoning provided for claim 1.

Regarding claim 5, Sakaguchi discloses the simulation apparatus according to Claim 1 (as shown above).
Ide also teaches further comprising:
an optical characteristic estimation unit configured to estimate optical characteristics specific to a specific material using measurement data of reflection characteristics of light in an object of the specific material and estimation data of reflection characteristics of light obtained by a simulation using shape data of the surface of the object ([0113]: “by using the approximate BRDF obtained by the BRDF approximation processing, and on the basis of the product data and the paint data stored in the product data storage section 113, and on the basis of the drawing environment data stored in the environment data storage section 114, and by using the path integral method (Path Tracing), light beams incident on the object under the environment are obtained irrespective of the direct light and the indirect light; [0120]: “More specifically, for the BRDF shown by formula 1, a set of Ksl, Ks2, Kd, ml and m2 of the BRDF, which most closely approximate the measured BRDF data with a part thereof removed, is obtained by an approximation method, such as the least squares method” EN: finding the BRDF parameters by fitting the simulation using least squares. The BRDF parameters are the optical characteristics), wherein the material storage unit stores data of the optical characteristics that have been estimated by the optical characteristic estimation unit ([0123]: “Then, as the design layer data representing the design layer 210, the calculation element 120 stores the calculated BRDF in the BRDF parameter storage section 112 (FIG. 6/STEP 110), and terminates the BRDF approximation processing”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sakaguchi and the teachings of Ide to arrive at the claimed invention under the reasoning provided for claim 1.

Regarding claims 6-7, the claims recite the same substantive limitations as found among those of claim 1, and are rejected using the same teachings. As regards the “non-transitory computer readable medium storing a program for causing a computer to execute the following steps” limitation of claim 7 Sakaguchi discloses at [0012]: “This is realized by installing a texture generation program recorded on a computer-readable recording medium such as a Disc Read Only Memory) or a flexible disk”.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi and Ide as applied to claim 1 above, and further in view of Heidrich (Wolfgang Heidrich, et al., “Illuminating Micro Geometry Based on Precomputed Visibility” Computer Graphics Proceedings. Siggraph, XP058374807, July 1, 2000, pages 455-464, [NPL entry “AW” listed on IDS filed 24 May 2019]).

Regarding claim 3, Sakaguchi and Ide teach the simulation apparatus according to Claim 1 (as shown above).
Sakaguchi and Ide do not teach wherein the secondary grain shape storage unit stores shape data of each of a plurality of types of secondary grains.
However, Heidrich teaches wherein the secondary grain shape storage unit stores shape data of each of a plurality of types of secondary grains (P455: “Our algorithm is based on precomputation and reuse of visibility information in height fields, simulates both shadowing and indirect illumination, and is able to approximate the illumination as the underlying base geometry changes. Thus it is capable of consistently illuminating height field geometry, bump maps, and BRDFs.”; P457:top: “precompute whether the ray originating at p in direction ~d hits some other portion of the height field, or not. Furthermore, if it does intersect with the height field, we can precompute the intersection point and store it in a data base.”; P461:Table 1 and §6:¶5: “After the data structures are precomputed … The times for computing the scattering terms in the height field are listed in the third and fourth column of Table 1.” EN: Table 1 shows that three different height fields were used. The height fields correspond to secondary grain shapes, i.e. shapes that overlay a coarser shape, see for example P460:§5.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sakaguchi and Ide with the teachings of Heidrich to include “wherein the secondary grain shape storage unit stores shape data of each of a plurality of types of secondary grains” by precomputing and storing the data since “After the data structures are precomputed, we can efficiently compute images with scattering (100 samples) and shadowing/masking from them using either a software or a hardware renderer” (Heidrich:P461:§6:¶5), i.e. whether using Sakaguchi’s method or Heidrich’s method of managing height fields, once computed storing them allows for avoiding redundant computation.

	
Conclusion
Claims 1-7 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180108168 A1
Discussing calculating reflectance from textured (e.g. embossed) materials with printed images
LEE, AARON, HENRY MORETON, AND HUGUES HOPPE. "Displaced subdivision surfaces." In Proceedings of the 27th annual conference on Computer graphics and interactive techniques, pp. 85-94. 2000.
Discussing the use of displacement surfaces and ray-tracing in rendering
SOULIÉ, ROMAIN, STÉPHANE MÉRILLOU, OLIVIER TERRAZ, AND DJAMCHID GHAZANFARPOUR. "Modeling and rendering of heterogeneous granular materials: granite application." In Computer Graphics Forum, vol. 26, no. 1, pp. 66-79. Oxford, UK: Blackwell Publishing Ltd, 2007.
Discussing multiple grains for rendering and subtracting the top layer from a smooth surface to create a rough surface
SZIRMAY‐KALOS, LÁSZLÓ, AND TAMÁS UMENHOFFER. "Displacement Mapping on the GPU—State of the Art." In Computer graphics forum, vol. 27, no. 6, pp. 1567-1592. Oxford, UK: Blackwell Publishing Ltd, 2008.
Discussing various methods related to rendering using displacement maps
WEYRICH, TIM, PIETER PEERS, WOJCIECH MATUSIK, AND SZYMON RUSINKIEWICZ. "Fabricating microgeometry for custom surface reflectance." ACM Transactions on Graphics (TOG) 28, no. 3 (2009): 1-6.
Discussing texture mapping for milled objects

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        

/AKASH SAXENA/Primary Examiner, Art Unit 2147